Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Freddie J. Kelly appeals the district court’s order granting Defendants’ motions for summary judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Kelly v. Sun-Trust Bank, No. 3:14-cv-00121-JAG, 2016 WL 775781 (E.D. Va. Feb. 25, 2016). Wé dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED